  Case 1:14-cv-06601-DLI-CLP Document 217 Filed 03/29/19 Page 1 of 2 PageID #: 8130

CLEA)2Y GOTTLIEB STEEN & HAMILTON LLP
                                                                                             VICTOR I. LEWKOW           FRANCISCO L. CESTERO    DAVID H. HERRINGTON
                                                                                             THOMAS J. MOLONEY          FRANCESCA L. 'DULL      KIMBERLY R. SPOERRI
                                                                                             DAVID G, SABEL             WILLIAM L. MORUE        AARON J. MEYERS
                                                                                             JONATHAN I. BLACKMAN       JASON FACTOR            DANIEL C. REYNOLDS
                                                                                             VAROR Z. REICH             JOON H. KIM             ARENA A, MAIN00
                                                                                             RICHARD S. LINCER          MARGARET S. PEPONIS     HUGH C. CONROY, JR.
                                                                                             JAMES A, DUNCAN            LISA M. SCHWEITZER      JOSEPH LANZKROR

                      One Liberty Plaza
                                                                                             STEVEN I. LOEB             JUAN G. GIRALDEZ        MAURICE R. SINDI
                                                                                             CRAIG B. DROG              DUANE MCLAUGHLIN        KATHERINE R. REAVES
                                                                                              NICOLAS GRADER
                   New York, NY 10006-1470
                                                                                                                        BREIN S. PEACE          RANUL MUKHI
                                                                                             CHRISTOPHER E. AUSTIN      MEREDITH E. KOTLER        RESIDENT P~RTN ERS
                                                                                             HOWARD Ѕ. ZELBO            CHANTAL E. KORDULA
                       T: +1 212 225 2000                                                    DAVID E. BRODSKY
                                                                                             ARTHUR H. KOHN
                                                                                                                        BERET J. O'REILLy
                                                                                                                        ADAM E. FLEISHER
                                                                                                                                                SENORA M. ROCEs
                                                                                                                                                S, DOUGLAS BORISKY
                                                                                             RICHARD J. COOPER          SEAN A. O'NEAL
                       F: +1 212 225 3999
                                                                                                                                                JUDITH KASSEL
                                                                                             JEFFREY Ѕ. LEWis           GLENN P. MCGRORY        DAVID E. WEBB
                                                                                             PAUL J, SHIM               MATTHEW P. GALERNO      PENELOPE L CHRISTOPHOROU
                                                                                             STEVEN L. WILNER           MICHAEL J. ALBANO       BOAZB, MORAG
                       clearygottlieb.com                                                    ERIKA W. NIJENHUIS
                                                                                             ANDRES DE LA CRUZ
                                                                                                                        VICTOR L. HOU
                                                                                                                        ROGER A. COOPER
                                                                                                                                                MARVE. ALCOCK
                                                                                                                                                HEIDE H, ILGENFRITZ
                                                                                             DAVID C. LOPEZ             AMу R. SHAPIRO          KATHLEEN M. EIBERGER
                                                                                             MICHAELA. GERSTENZANG      JENNIFER KENNEDY PARK   WALLACE L. LARSON, JR.
                                                                                             LEWIS J. LIMAN             ELIZABETH LENAS         AVRAI E. LUFT
                                                                                             LEVI DASSIN                LUKEA. BAREFOOT         ANDREW WEAVER
                                                                                             NEIL G. WHORISKEY          PAMELA L. MARCOGLIESE   HELENA K. GRANNIS
        WASHINGTON, D.C. PARIS • BRUSSELS • LONDON • MOSCOW                                  JORGE U. JUANTORENA        PAUL ',TIGER            JOHN V. HARRISON
                                                                                             MICHAEL D. WEINBERGER      JONATHAN S. KOLODNER    CAROLINE F. HAYDAY
          FRANKFURT • COLOGNE • ROME • MILAN • HONGKONG                                      DAVID LEINWAND             DANIEL ILAR             NEIL R. MARKEL
                                                                                             DIANA L. WOLLMAN           MEYER H. FEDIDA         KENNETHS. BLAZEJEWSKI
        BEIJING- BUENOSAIRES • SÃOPAULO. ABU DHABI • SEOUL                                   JEFFREVA. ROSENTHAL        ADRIAN R. LEIPSIC       ANDREA M. BASHAM
                                                                                             ETHAN A. KLINGSBERG        ELIZABETH VICENU        LAURA BAGARELLA
                                                                                             MICHAEL D. DAYAN           ADAM J. BRENNEMAN       SHIPLEY M. LO
                                                                                             CARMINE D. BOCCUZZI, JR.   ARID MACKINNON          JONATHAN D,W. GIFFORD
                                                                                             JEFFREY D. KARPF           JAMES E. LANGSTON       SUSANNA E. PARKER
                                                                                             KIMBERLY DROWN BLACKLOW    JARED GERBER             RESIDENT COUNSEL
                                                                                             ROBERT J. RAYMOND          COLIN D. LLOYD
                                                                                             SUNG K, KARIG              COREY M. GOODMAN        LOUISE M. PARENT
                                                                                             LEONARD C, JACOBY          RISHI ZUTSHI             OF COUNSEL
                                                                                             SANDRA L. FLOW             JANE VANLARE




                                                                                      March 29, 2019

     BY ECF

    The Honorable Dora L. Irizarry
     United States District Judge
    United States District Court, Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

               Re: Freeniau v. HSBC Holdings plc, 14-cv-6601-DLI-CLP ("Freeman")

     Dear Chief Judge Irizarry:

            On behalf of the Moving Defendants,1 I write to inform the Court of the enclosed
    decision issued yesterday granting defendants' motion to dismiss the complaint in O'Sullivan v.
    Deutsche ВaпkAG, No. 17 Civ. 8709 (LTS) (OWO) ("O'Sullivan"). The Moving Defendants
    have previously written to this Court regarding O'Sullivan, in which the complaint is almost
    identical in substance to the complaint in Freeman. Both cases involve substantially similar
    claims premised on sanctions violations by most of the same defendants based on essentially the
    same factual allegations and theories of alleged liability for injuries sustained in attacks allegedly
    perpetrated by the same groups during the same time period on American service personnel in
    Iraq.

           In yesterday's decision, the O'Sullivan court dismissed all claims for primary liability
    and secondary liability under the ATA including JASTA.

           For the reasons set forth in the O'Sullivan decision and in the Moving Defendants'
    previous briefing, the motion to dismiss the complaint in Freeтaп should be granted.


    1
     The "Moving Defendants" are HSBC Holdings PLC, HSBC Bank PLC, HSBC Bank Middle
    East Limited, HSBC Bank USA, N.A., Barclays Bank PLC, Standard Chartered Bank, The
    Royal Bank of Scotland N.V., Credit Suisse AO, and Commerzbank AO.


                      Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
Case 1:14-cv-06601-DLI-CLP Document 217 Filed 03/29/19 Page 2 of 2 PageID #: 8131




                                          Respectfully. submitted,



                                          Jonatlian Blackman


   Enclosure

   cc:   Counsel of Record (by ECF)
